 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    United States of America                      No. 2:20-cr-00150-KJM

12                       Plaintiff,
13           v.
14    Ronald Steven Schoenfeld,
15                       Defendant.
16    ___________________________________
17    United States of America,
                                                    No. 2:21-mc-00107-KJM-DB
18                       Plaintiff,
19           v.
20    Ronald Steven Schoenfeld,                     RELATED CASE ORDER
21                       Defendant.
22

23

24          Examination of the above-captioned actions reveals that they are related within the
25   meaning of Local Rule 123(a). Here, “both actions involve similar questions of fact and the same
26   question of law and their assignment to the same Judge or Magistrate Judge is likely to effect a
27   substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of
28
                                                       1
 1   these matters to the same judge is likely to effect a substantial savings of judicial effort and is
 2   likely to be convenient for the parties.
 3          The parties should be aware that relating cases under Rule 123 causes the actions to be
 4   assigned to the same judge – it does not consolidate the actions. Under Rule 123, related cases
 5   are generally assigned to the judge and magistrate judge to whom the first filed action was
 6   assigned.
            As a result, it is hereby ORDERED that 2:20-cr-00150-KJM and 2:21-mc-00107-KJM-
 7

 8   DB are related and remain assigned to the undersigned and Magistrate Judge Deborah Barnes.

 9
            IT IS SO ORDERED.
10
     DATED: May 12, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
